DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Bomkamp on October 6, 2021.

The application has been amended as follows: 
Please replace the ABSTRACT with the following:
A method comprises a) radiating at least one measurement light pulse having a pulse duration and intensity onto a measurement area of the inhomogeneous sample; b) detecting at least one pressure transient at the measurement area; and c) calculating a value for the energy density absorbed by the sample during the pulse duration from a curve of the at least one pressure transient at the start and at the end of the at least one measurement light pulse. The method further includes: repeating steps a) to c) for different angles of incidence of the measurement light; modelling the inhomogeneous sample as a stack of layers, each layer being assigned at least a layer thickness and an absorption coefficient, at least one absorption coefficient of a layer being a fitting parameter; and performing a fitting procedure for the fitting parameters; outputting the fitted fitting parameters.

Drawings
The drawings were received on September 29, 2021.  These drawings are acceptable.
Response to Amendment
Applicant’s amendment overcome the prior rejections and objections to the claims and specification.  The rejections and objections are withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner’s reasons for allowance can be found in the Office Action dated June, 30, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877